                3:18-cv-03308-SEM-TSH # 56   Page 1 of 9
                                                                               E-FILED
                                                     Tuesday, 04 May, 2021 03:48:20 PM
                                                          Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

RASHONDA WOODS,            )
                           )
               Plaintiff,  )
                           )
v.                         )                 18-3308
                           )
BEATRICE CALHOUN, et al.   )
                           )
               Defendants. )

                 SUMMARY JUDGMENT OPINION

SUE E. MYERCOUGH, U.S. District Judge:

     Plaintiff, proceeding through counsel, brought the present

lawsuit pursuant to 42 U.S.C. § 1983 alleging an Eighth

Amendment conditions-of-confinement claim arising from events

that allegedly transpired during her incarceration at Logan

Correctional Center. The matter comes before this Court for ruling

on the Motion for Summary Judgment filed by Defendants Calhoun,

Norton, Prater, Short, and Wolfe. (Doc. 46). The motion is denied.

                        LEGAL STANDARD

     Summary judgment should be granted “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.


                              Page 1 of 9
                   3:18-cv-03308-SEM-TSH # 56     Page 2 of 9




56(a). All facts must be construed in the light most favorable to the

non-moving party, and all reasonable inferences must be drawn in

his favor. Ogden v. Atterholt, 606 F.3d 355, 358 (7th Cir. 2010). The

party moving for summary judgment must show the lack of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). In order to be a “genuine” issue, there must be

more than “some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986). “Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry

of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

                                    FACTS

      Plaintiff was incarcerated at Logan Correctional Center

(“Logan”). UMF 1. Defendants were employed at the facility in the

following capacities: Defendant Calhoun was the Assistant Warden

for Operations; Defendant Short was the Chief Engineer; and

Defendant Prater was a Correctional Officer. 1 UMF 2, 4-5.


1 Defendants Norton and Wolfe were dismissed with prejudice pursuant to the
stipulation filed October 9, 2020. (Doc. 50); Text Order entered Oct. 14, 2020.
Defendants’ motion, as it relates to these defendants, is denied as moot.
                                  Page 2 of 9
                3:18-cv-03308-SEM-TSH # 56   Page 3 of 9




     Arriving inmates at Logan are housed in an area known as X

House until the intake process is complete. UMF 7. They are

permitted to leave their cells only for showers, medical

appointments, and, once medically cleared, for meals. UMF 13; Pl.’s

Dep. 62:7-10. The cells in that area of the prison have windows

operated by a crank mechanism that permits an inmate to open an

close the window. AMF 51. From December 7, 2016 through

December 13, 2016, prison officials housed Plaintiff and another

inmate in a cell with a window that would not shut completely, thus

allowing outside air into the cell. UMF 15. The heating vent in the

cell provided no heat. Pl.’s Dep. 15:21-16:2.

     Outside temperatures during those six days ranged from 19-

25 degrees. AMF 50. Plaintiff told Defendant Prater about the

temperatures in her cell and requested an additional blanket. Pl.’s

Dep. 18:1-4. Defendant Prater provided only sanitary napkins to

place into the open part of the window to stop the cold air from

entering the cell. Id. 65:5-7; AMF 59. The strategy did not work, and

the temperatures forced Plaintiff and her cellmate to spend most of

the days curled up in balls on their bunks for warmth. AMF 57, 59.

On at least one occasion, the two inmates slept in the same bunk in

                              Page 3 of 9
                 3:18-cv-03308-SEM-TSH # 56   Page 4 of 9




an attempt to stay warm. Id. Plaintiff testified that correctional

officers wore heavy outdoor coats in the cellhouse during checks.

AMF 60.

     Plaintiff was permitted one hot shower during the six days she

was in that cell. UMF 19. Plaintiff testified that her feet went numb

from the cold and turned purple. AMF 62. She later experienced

tingling in her feet followed by extreme pain that prevented her from

walking to the showers or to meals. AMF 63-65.

     Defendants Prater, Calhoun, and Short knew that the window

crank mechanisms in X House were often in disrepair, that the

windows were screwed shut in the winter for this reason, and that

the screws could break. AMF 69, 76. They knew that, if a window in

a cell would not close in the winter, the cell would become very cold.

AMF 70. Defendant Calhoun testified that inmates housed in a cold

cell should be moved to a different cell. AMF 75. Defendant Prater

had previously moved inmates out of X House for those reasons.

AMF 71.

     A security review, in which Defendant Short had participated

on January 21, 2016, recommended that officials maintain a

document showing building temperatures to assist maintenance

                               Page 4 of 9
                 3:18-cv-03308-SEM-TSH # 56   Page 5 of 9




staff in identifying issues and grievance officers in responding to

grievances. AMF 78. The record does not disclose that such a

document was created, nor does it disclose that a work order had

been submitted for the window in Plaintiff’s cell prior to her arrival.

                              ANALYSIS

     Prison officials violate the Eighth Amendment when they act

with deliberate indifference towards conditions that pose an

excessive risk to an inmate’s health or safety. Giles v. Godinez, 914

F.3d 1040, 1051 (7th Cir. 2019). The conditions at issue must be

“sufficiently serious” such that they result in “the denial of the

minimal civilized measure of life’s necessities.” Isby v. Brown, 856

F.3d 508, 521 (7th Cir. 2017); Henderson v. Sheahan, 196 F.3d

849, 845 (7th Cir. 1999) (“[E]xtreme deprivations are required to

make out a conditions-of-confinement claim.”).

     Exposure to cold temperatures without adequate means to

keep warm constitutes a sufficiently serious deprivation for

purposes of the Eighth Amendment, regardless of whether the

prisoner’s health is endangered. Del Raine v. Williford, 32 F.3d

1024, 1035 (7th Cir. 1994) (frostbite, hypothermia, and other injury

is not required to show a violation of the Eighth Amendment arising

                               Page 5 of 9
                 3:18-cv-03308-SEM-TSH # 56   Page 6 of 9




from exposure to cold temperatures); Wilson v. Seiter, 501 U.S. 294,

304 (1991). Defendants’ argument that Plaintiff’s alleged injuries

were caused by medical conditions unrelated to cold exposure, even

if true, does not preclude a finding that the conditions Plaintiff

endured constituted an objectively serious deprivation.

     The parties do not dispute that the window in Plaintiff’s cell

would not close during a time that outside temperatures ranged

from 19-25 degrees. Defendant Calhoun testified that cells in X

House would become very cold in those circumstances and inmates

previously in X House had been moved for those reasons. Plaintiff

also presented evidence that the heating vent in the cell did not

distribute hot air, that she was not provided additional clothing or

bedding, and that the temperatures forced her and her cellmate to

huddle in their bunks for warmth.

     At a minimum, a material factual dispute exists regarding

whether the clothing and bedding prison officials issued to Plaintiff

provided adequate warmth given the temperatures she was forced

to endure for six days. The reasons Defendants offer to explain why

correctional officers may have been wearing outdoor coats inside

the building or why Plaintiff’s claims regarding the heating vents are

                               Page 6 of 9
                 3:18-cv-03308-SEM-TSH # 56   Page 7 of 9




not true only highlight these disputes. Viewed in the light most

favorable to Plaintiff, the record supports a reasonable inference

that the severity and duration of the cold she experienced in

combination with the lack of adequate protection amounted to a

sufficiently serious deprivation for purposes of the Eighth

Amendment. See Dixon v. Godinez, 114 F.3d 640, 643 (7th Cir.

1997) (issue of whether the severity and duration of cold exposure

is “sufficient to violate the Eighth Amendment is one which will

often be peculiarly appropriate for resolution by the trier of facts.”).

     A prison official acts with deliberate indifference when “the

official knows of and disregards an excessive risk to inmate health

or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Farmer v. Brennan,

511 U.S. 825, 837 (1994). A prison official’s subjective awareness of

a risk “is a question of fact subject to demonstration in the usual

ways, including inference from circumstantial evidence, and a

factfinder may conclude that a prison official knew of a substantial

risk from the very fact that the risk was obvious.” Id. at 842.



                               Page 7 of 9
                 3:18-cv-03308-SEM-TSH # 56   Page 8 of 9




     Plaintiff’s testimony that she told Defendant Prater about the

temperature in her cell and that he provided items for purposes of

stopping the cold air from entering the cell is sufficient to permit a

reasonable inference that Defendant Prater knew about the

conditions Plaintiff faced.

     Plaintiff’s observation that correctional officers wore heavy

outdoor coats while inside X House, if believed by the trier of fact,

supports the conclusion that the conditions and associated risks

were obvious. The question of whether Defendant Prater’s actions,

or lack thereof, constitute deliberate indifference hinges on

questions of fact more properly resolved at trial.

     Whether a jury could find that Defendants Calhoun or Short

knew about the conditions is a closer question. However, the Court

cannot rule out a reasonable inference that Defendants Calhoun

and Short both knew about Plaintiff’s predicament or turned blind

eyes. Both knew of the window problem in general, and Defendant

Calhoun toured the area where Plaintiff was housed. Summary

judgment is denied for Defendants Short and Calhoun as well.




                               Page 8 of 9
               3:18-cv-03308-SEM-TSH # 56   Page 9 of 9




IT IS THEREFORE ORDERED:

  1) Defendants’ Motion for Summary Judgment is DENIED.
     [46]

  2) This case is referred to Magistrate Judge Schanzle-Haskins
     for a settlement conference. Final pretrial and trial dates
     will be set if the case does not settle.

  3) The clerk is directed to notify the Magistrate Judge of this
     referral.

ENTERED: May 4, 2021

FOR THE COURT:



                    s/Sue E. Myerscough
                    SUE E. MYERSCOUGH
               UNITED STATES DISTRICT JUDGE




                            Page 9 of 9
